Title: [Diary entry: 8 February 1785]
From: Washington, George
To: 

Tuesday 8th. Mercury at 39 in the morning—42 at Noon—46 at Night. Morning lowering—clear at Noon, & cloudy afterwards. Wind in the forenoon abt. So. East. Afterwards it veered more Easterly, & blew fresher. Thawed a good deal. Finding that I should be very late in preparing my Walks & Shrubberies if I waited till the ground should be uncovered by the dissolution of the Snow—I had it removed Where necessary & began to Wheel dirt into the Ha! Haws &ca.—tho’ it was it exceeding miry & bad working.